LEVINE, J.
CORPORATIONS.
(160 N) Corporation, whose superintendent, charged with delivery of coal, selects his own truck _ and driver for purpose of making deliveries, instead of selecting truck and driver employed by corporation, is nevertheless liable for negligent operation of truck, though superintendent conducts independent trucking business.
TRIAL.
(590 W2b) Where court submitted issue under conflicting evidence, Court on appeal was required to assume that jury, returning verdict for plaintiff, rejected defendant’s evidence to such issue.
(Sullivan, PJ., and Vickery,_ J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.